Exhibit 99.1 vTv Therapeutics Reports First Quarter Financial and Operational Results High Point, N.C. – May 12, 2016 – vTv Therapeutics Inc. (Nasdaq: VTVT), a clinical-stage biopharmaceutical company engaged in the discovery and development of new orally administered treatments for Alzheimer’s disease and diabetes, today provided a corporate update and reported financial and operational results for the first quarter ended March 31, 2016. “We are pleased to report a highly productive first quarter, as we continue to make strong progress advancing our Alzheimer’s and diabetes programs,” said President and CEO Steve Holcombe. “We continue to enroll the Phase 3 STEADFAST study with azeliragon as a potential disease modifying therapy for Alzheimer’s patients, and are making significant headway recruiting our two diabetes studies. In the quarter, we completed enrollment of our Phase 2b trial evaluating TTP399, a liver-selective Glucokinase Activator, and initiated our Phase 2 trial with TTP273, an oral, small molecule GLP-1R agonist. With data readouts from these studies anticipated this summer for TTP399, and in late 2016 for TTP273, we are excited to move closer to our goal of providing more effective treatment options for Type 2 diabetic patients.” First Quarter 2016 and Recent Highlights STEADFAST Study with azeliragon in Alzheimer’s disease (AD) Azeliragon: A novel orally administered small molecule antagonist of the Receptor for Advanced Glycation Endproducts (RAGE) with best-in-class potential · Recruitment ongoing in pivotal Phase 3 study, with enrollment of Part A on track to complete in mid-2016. STEADFAST is a randomized, double-blind, placebo-controlled study evaluating whether azeliragon can effectively slow the cognitive and functional decline of patients with mild AD. The Company anticipates enrolling 800 patients in the United States and Canada who will receive 18 months of treatment, and expects to report topline data for Part A of the study in late 2017/early 2018. The STEADFAST trial is being conducted under a Special Protocol Assessment (SPA) and has Fast Track Designation from the FDA. · Previous Phase 2b results of 5mg per day over a period of 18 months showed statistically significant efficacy in mild-to-moderate Alzheimer’s patients (+3.1 points on ADAS-Cog11 standard measure of cognition) and greater efficacy in mild patients (+4.0 points on ADAS-Cog11 standard measure of cognition), with benefits on all secondary endpoints. AGATA Study with TTP399 in Type 2 diabetes TTP399: A novel orally administered liver-selective Glucokinase Activator with first-in-class potential · Completed enrollment of Phase 2b trial of TTP399 and expect to report data this summer. AGATA is a six-month, double-blind, placebo- and active-controlled parallel group trial in 180 patients with Type 2 diabetes on a stable dose of metformin. The study aims to demonstrate that TTP399 produces significant and sustainable improvement in glycemic control. · Presented Phase 2a data at recent Keystone Symposia on New Therapeutics for Diabetes and Obesity showing evidence of TTP399’s liver selectivity, which is key to the compound’s ability to normalize blood glucose without inducing hypoglycemia, dyslipidemia or other toxicities. Results suggest a superior safety and efficacy profile over previously studied GKA compounds.
